Citation Nr: 0012915	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  96-27 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a right transmetatarsal amputation, claimed to 
have resulted from VA hospitalization or medical or surgical 
treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran's claim file was lost at the VA regional office 
or medical center, and has been partially reconstructed.

It appears, from the available records, that the veteran had 
active service from February 1945 to November 1945.

Service connection has been in effect, at least since August 
1975, for pes planus.  A July 1984 rating decision assigned 
an evaluation of a permanent and total disability rating for 
purposes of non-service-connected pension benefits.

On an unknown date, following a July 1993 right 
transmetatarsal amputation which he contended resulted from 
VA hospitalization or medical or surgical treatment, the 
veteran applied for benefits under the provisions of 
38 U.S.C.A. § 1151.  This appeal comes to the Board of 
Veterans' Appeals (Board) from an April 1995 rating decision 
by the Baltimore, Maryland, Regional Office (RO) that denied 
the claim.

The case was remanded in June 1998, for further development 
of the evidentiary record.


FINDINGS OF FACT

The claim for benefits under the provisions of 38 U.S.C.A. 
§ 1151, for a right transmetatarsal amputation that the 
veteran asserts resulted from VA hospitalization or medical 
or surgical treatment, is not plausible under the law, as it 
is not accompanied by adequate supporting medical evidence.




CONCLUSION OF LAW

The claim for benefits under the provisions of 38 U.S.C.A. 
§ 1151, for a right transmetatarsal amputation that 
purportedly resulted from VA hospitalization or medical or 
surgical treatment, is not well grounded.  38 U.S.C.A. §  
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

Available medical records include a December 1989 VA report 
regarding X-rays of both of the veteran's feet.  There was 
atherosclerosis of the interdigital arteries bilaterally, and 
the radiologist suggested that the disorder might have been 
due to diabetes mellitus.

On an August 1990 VA outpatient treatment record, the veteran 
gave a five-year history of pain and numbness in both feet.  
He had no history of trauma, but did have a five-year history 
of diabetes mellitus.  The assessment was that he was 
"probably experiencing symptoms from diabetes (diabetic 
neuropathy)."  November 1990 electromyography showed severe 
ongoing denervation of the left tibialis anterior and 
gastrocnemius muscles, while nerve conduction studies 
revealed moderately severe sensory-motor polyneuropathy.  The 
neuropathy was attributed to diabetes mellitus; nevertheless, 
a work-up was done for a treatable cause, but results were 
negative.

On a March 1992 outpatient treatment record from the VA 
neurology clinic, the veteran complained of intermittent 
bilateral foot pain, exacerbated by walking.  Medical history 
included valvular heart disease, hypertension for 5-6 years, 
and diabetes mellitus for 6-7 years.  Currently, he reported 
polyuria, polydipsia, and blurred vision.  On examination of 
the lower extremities, there was pain in the dorsal aspect 
with dorsiflexion of the left foot, sensation was diminished 
on the left, and bulk, tone, and strength was normal on the 
right but diminished on the left.  The assessment was 
persistent pain in the feet, left greater than right.

On a 12 August 1992 VA consultation sheet, the veteran 
reported a left foot ulcer.  He was referred to radiology to 
rule out osteomyelitis of the left fifth toe.  The 
radiologist noted advanced degenerative osteoarthritis of the 
left hallux, and calcification of the vascular structures of 
the left ankle and foot, but found no convincing evidence of 
osteomyelitis.  The veteran was then referred to podiatry, 
with the notation that he had non-insulin-dependent diabetes 
mellitus and an ulcer on the left fifth toe.  He was 
scheduled for an examination two weeks hence.

On a 26 August 1992 VA treatment record, the veteran gave a 
three-week history of left foot pain.  There was no drainage 
of purulent exudate, but there was cellulitis, erythema, and 
disruption of the epidermal layer of skin of the left foot, 
with cyanosis of the fourth and fifth toes.  Dorsalis pedis 
and posterior tibial pulses were absent bilaterally; the 
popliteal pulse was absent on the left and only 1/4 on the 
right.  The clinical assessment was of an avascular episode 
secondary to diabetes mellitus.  The veteran was immediately 
hospitalized for a vascular work-up.

Further examination after admission revealed gangrene in the 
left fifth toe.  On 27 August 1992, the veteran was taken to 
surgery for amputation of the left fifth toe, and the fourth 
toe was also removed.  On 31 August, he was returned to 
surgery for debridement of the left foot.  The pathology 
report on the tissue noted necrosis, ulceration, and 
granulation consistent with ulcer.  On 1 September, the 
veteran underwent bilateral angiography of the lower 
extremities.  That examination revealed diffuse, mild 
arteriosclerotic disease of the abdominal aorta, the common 
iliac arteries bilaterally, the common femoral arteries 
bilaterally, the superficial femoral arteries bilaterally, 
and the popliteal arteries bilaterally.  At the level of the 
trifurcations, the left anterior tibial artery was stenotic 
at its origin; though it reconstituted distally, it 
terminated in the distal calf.  The right anterior tibial 
artery was present to the foot.  On 3 September, the veteran 
was returned to surgery for a left below-the-knee amputation.  
The pathology report on the tissue noted severe 
arteriosclerosis, with gangrenous necrosis of the toes and 
necrosis and ulceration of the dorsolateral aspect of the 
foot.

Following surgery, the veteran was transferred to another VA 
medical center for rehabilitation.  His stump healed very 
slowly, and he did not have a fitting for a prosthesis until 
3 December.  He adapted successfully to the prosthesis, and 
was discharged on 6 January 1993.

On 12 April 1993, the veteran reported to the VA primary care 
clinic for what was termed a "routine appointment."  His 
history of hypertension, coronary artery disease with 
myocardial infarctions, prostate cancer status post 
transurethral resection of the prostate and radiation 
therapy, and diabetes mellitus status post left below-the-
knee amputation, was noted.  He denied current symptoms of 
diabetes mellitus including peripheral vascular disease and 
eye and foot complications.  Peripheral pulses were absent in 
the right leg, but there were no lesions or ulcers on the 
foot.  The examiner noted that the veteran's non-insulin-
dependent diabetes mellitus was complicated by peripheral 
vascular disease, suspected diabetic retinopathy, and 
evidence of renal failure, as well as the left below-the-knee 
amputation.  The veteran's blood sugar was elevated that day.  
Appointments were made for him in several other clinics, 
including podiatry.

On 15 April 1993, the veteran was seen in the VA podiatry 
clinic for routine foot care, and his history of diabetes 
mellitus was noted.  He complained of long toenails, but 
cautioned that they should not be cut too short.  The 
examiner noted that there were no palpable pulses in the 
right lower extremity, all of the toenails were elongated and 
thickened, and there was mild hyperkeratosis of the fifth 
proximal interphalangeal and distal interphalangeal joints.  
The assessment included peripheral vascular disease, heloma 
dura, and onychomycosis, and the plan was to reduce the nails 
and corns.

Pursuant to the June 1998 remand by the Board, the RO, in a 
July 1998 letter to the veteran, requested that he release 
his medical records from Union Memorial Hospital and from 
physicians involved with his right transmetatarsal 
amputation.  In September, the RO requested the veteran's 
treatment records from the hospital and from Garth Samuels, 
MD.  In response, the RO received a consultation report from 
Dr. Samuels dated 24 July 1993, a report from Union Memorial 
Hospital detailing surgery performed on 28 July 1993, and a 
discharge summary from Union Memorial dated 5 August.

A record from his private doctors dated 21 July 1993 noted 
that, about one month earlier, the veteran was admitted to 
Union Memorial Hospital and there underwent an arterial 
bypass graft in the right leg and amputation of the right 
fourth and fifth toes.  (The extent of the artery bypass is 
not entirely clear.  One report refers to a femoral-popliteal 
bypass, another report refers to a femoral-anterior tibial 
bypass, and a third report refers to a femoral-anterior 
tibial dorsalis pedis bypass.)  Thereafter, he developed pain 
and gangrene in the right foot and, on 21 July, was admitted 
to Maryland General Hospital.  Angiography showed stricture 
of the proximal anterior tibial artery in the anterior 
compartment, occlusion of the distal anterior artery just 
distal to the first part of the leg, and a possible kink in 
the previous bypass.  The diagnosis was gangrene of the right 
foot due either to occlusion or stenosis of the earlier 
bypass graft.  The veteran was transferred back to Union 
Memorial where, on 28 July, he underwent an anterior tibial-
dorsalis pedis bypass, angioplasty of the popliteal and 
superficial femoral arteries, an intraoperative arteriogram, 
and a transmetatarsal amputation.

A May 1995 arteriogram by Dr. Samuels showed arterial 
insufficiency of the right lower extremity.

At an August 1996 hearing, the veteran testified that he had 
a history of diabetes dating from 1991 or 1992.  He said he 
had been advised not to trim his toenails himself and, when 
he went to the VA hospital in May 1993, he was sent to the 
podiatry clinic.  He said he told the podiatrist not to cut 
the toenails too close, but the doctor cut his toenails and 
shaved the side of his little toe.  It began to bleed a 
little, and the doctor stopped the bleeding.  He was not 
given any medication for, or advice concerning, the cut.  
About a month later, he had gangrene in the foot.  First, his 
toes were amputated and then the front part of the foot was 
amputated.  After the podiatrist injured his toe, he did not 
report the injury to VA; he told his private doctor that a VA 
podiatrist cut his toenails too close, but that doctor did 
not include that report in his records because he was seeing 
that doctor in connection with his heart.  His representative 
argued that the VA podiatrist negligently cut the veteran's 
toe and then negligently failed to prescribe antibiotics.  He 
further argued that that injury, coupled with the failure to 
prescribe antibiotics, resulted in the amputation of the 
front part of the veteran's right foot.

In a September 1997 letter to the Deputy Director of Managed 
Care at the VA hospital, the Hearing Officer asked for a 
medical opinion regarding the cause of the veteran's right 
transmetatarsal amputation.  In an October response, the 
Deputy Director, a physician, noted that a review of the 
veteran's records showed that he had first received care at 
the VA hospital in 1989, and that he was being treated by 
private physicians for prostate cancer, coronary artery 
disease with a history of myocardial infarction, 
hypertension, peripheral vascular disease, and diabetes 
mellitus.  The response further noted that, in August 1992, 
the veteran had presented with left foot pain, and a VA 
examination revealed gangrene.  An angiogram showed minimal 
blood flow to the extremities and, because of the severity of 
his peripheral vascular disease, a left below-the-knee 
amputation was performed.  On 15 April 1993, the veteran was 
seen at the VA podiatry clinic.  Thereafter, he did not 
express any concern regarding the treatment he received 
there.  In June 1993, he was diagnosed with gangrene of the 
foot and eventually underwent a transmetatarsal amputation.  
Based upon review of the entire history in the medical 
records, the doctor expressed the opinion that the gangrene 
diagnosed in June 1993 had resulted from inadequate blood 
flow to the foot, a condition previously diagnosed, and not 
from an ulcer or laceration of the foot which the veteran 
described as having occurred in April 1993.

Analysis

Under the provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service connected.  
See 38 C.F.R. § 3.358(a), 38 C.F.R. § 3.800(a).

Implementing regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the VA treatment on which the 
claim is based will be compared with the physical condition 
subsequent thereto.  With regard to medical or surgical 
treatment, the veteran's physical condition prior to the 
treatment is the condition that the treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuation or natural 
progress of the disease or injury for which the veteran was 
treated.  38 C.F.R. §§ 3.358(b)(1), (2).  Regulations also 
provide that the additional disability or death must actually 
result from VA treatment and not be merely coincidental 
therewith.  In the absence of evidence satisfying this 
causation requirement, the mere fact that aggravation 
occurred would not suffice to make the additional disability 
or death compensable.  38 C.F.R. § 3.358(c)(1), (2).

Regulations further provide that compensation is not payable 
for the necessary consequences of VA treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the treatment 
provided.  Consequences otherwise certain or intended to 
result from treatment will not be considered uncertain or 
unintended solely because it had not been determined, at the 
time consent was given, whether that treatment would in fact 
be administered.  38 C.F.R. § 3.358(c)(3).

Earlier interpretations of the statute and regulations 
required evidence of negligence or other fault on the part of 
VA, or the occurrence of an accident or an intervening 
unforeseen event, to establish entitlement to 38 U.S.C.A. § 
1151 benefits.  See 38 C.F.R. § 3.358(c)(3) (1994).  Those 
interpretations and the cited regulatory provision were 
invalidated by the United States Court of Appeals for 
Veterans Claims (Court) in the case of Gardner v. Derwinski, 
1 Vet.App. 584 (1991), aff'd sub nom. Gardner v. Brown, 
5 F.3d 1456 (Fed. Cir. 1993), aff'd Brown v. Gardner, 513 
U.S. 115, 115 S. Ct. 552, 130 L. Ed. 2d 462 (1994).  
Accordingly, in March 1995, VA published an interim rule 
amending 38 C.F.R. § 3.358 to conform with the case law.  The 
amendment was made effective November 25, 1991, the date the 
initial Gardner decision was issued.  60 Fed. Reg. 14,222 
(Mar. 16, 1995).  The interim rule was later adopted as a 
final rule, 61 Fed. Reg. 25,787 (May 23, 1996) (now codified 
at 38 C.F.R. § 3.358(c)).

Thereafter, Congress amended 38 U.S.C.A. § 1151, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 
26, 1996); VAOPGCPREC 40-97 (Dec. 31, 1997).

As noted above, the appellant's claim for benefits under 
38 U.S.C.A. § 1151 was filed prior to the effective date of 
the amendment to 38 U.S.C.A. § 1151.  Therefore, the 1997 
statutory amendment does not apply.  Accordingly, this claim 
was adjudicated by the RO, and has been reviewed by the 
Board, under the Gardner interpretations of 38 U.S.C.A. § 
1151 and the interim rule issued by the Secretary on March 
16, 1995, and adopted as a final regulation on May 23, 1996.  
Thus, if the applicable statutory and regulatory criteria are 
met, this claim could be granted without evidence of either 
fault by VA or an intervening event not reasonably 
foreseeable.  Accordingly, arguments by the veteran and his 
representative, that the veteran is entitled to benefits 
under the provisions of 38 U.S.C.A. § 1151 because of 
negligent VA podiatric care, are irrelevant in this case.

However, a claimant seeking benefits under a law administered 
by the Secretary of Veterans Affairs has the burden to submit 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded; then, 
if that burden is met, the Secretary has the duty to assist 
the claimant in developing additional evidence pertaining to 
the claim.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 
1 Vet.App. 78, 81-82 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  If that burden is not met, the statutory duty to 
assist pursuant to 38 U.S.C.A. § 5107(a) does not attach.  
See Morton v. West, 12 Vet.App. 477, 480-1 (1999), citing 
Grivois v. Brown, 6 Vet.App. 136, 139 (1994); Anderson v. 
Brown, 9 Vet.App. 542, 546 (1996).  Indeed, if the claim is 
not well grounded, the Board is without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).  
Further, the Court has made it clear that it is error for the 
Board to proceed to the merits of a claim that is not well 
grounded.  Epps v. Brown, 9 Vet.App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  Thus, 
the threshold question in any case is whether the claimant 
has presented a well-grounded claim.

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation; it need 
not be conclusive, but only possible, to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  Murphy, Lathan, supra.  To 
present a well-grounded claim, the claimant must provide 
evidence; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  Except for 
evidentiary assertions that are inherently incredible or 
beyond the competence of the person making them, the 
credibility of evidence is presumed for the limited purpose 
of determining whether a claim is well grounded.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  Competent lay evidence may 
suffice where the determinative issue is factual in nature, 
but medical evidence is required where the determinative 
issue involves medical etiology or diagnosis.   Gregory v. 
Brown, 8 Vet.App. 563, 568 (1996).

The VA General Counsel has held that there are similarities, 
including the well-grounded requirement, between service 
connection claims and claims for benefits under the 
provisions of 38 U.S.C.A. § 1151.  VAOPGCPREC 7-97 (Jan. 29, 
1997); VAOPGCPREC 8-97 (Feb. 11, 1997).  The Court has also 
ruled that a section 1151 claimant must submit sufficient 
evidence to make the claim well grounded.  Ross v. Derwinski, 
3 Vet.App. 141, 144 (1992); Boeck, supra.  Specifically, the 
Court has recently held that the requirements for a well-
grounded section 1151 claim are:  (1) medical evidence of 
current disability; (2) medical or, in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury as a result of VA hospitalization or medical or 
surgical treatment; and (3) medical evidence of a nexus 
(i.e., a link or a connection) between the current disability 
and the injury or disease incurred as a result of VA 
hospitalization or medical or surgical treatment.  Jones v. 
West, 12 Vet.App. 460, 463-4 (1999).

In addition, the requisite link between a current disability 
and injury or disease incurred as a result of VA treatment 
may be established, in the absence of medical evidence that 
does so, by evidence that symptomatology attributable to an 
injury or disease "noted" during VA treatment continued 
from then to the present.  Id.; see also Savage v. Gober, 
10 Vet.App. 488, 498 (1997); 38 C.F.R. § 3.303(b).  Thus, a 
claim for benefits under the provisions of 38 U.S.C.A. § 1151 
must be supported by medical evidence of additional 
disability that resulted from VA hospitalization or medical 
or surgical treatment.  See Jimison v. West, 13 Vet.App. 75, 
77-78 (1999).

Turning now to the evidence in this case, we note that 
December 1989 X rays of the veteran's feet showed 
atherosclerosis of the interdigital arteries bilaterally, and 
the radiologist suggested that it was due to diabetes.  In 
August 1990, the veteran gave a five-year history of diabetes 
and a five-year history of pain and numbness in both feet.  
The examiner opined that the foot discomfort was due to 
diabetes.  Nerve conduction studies showed moderately severe 
sensory-motor polyneuropathy of the legs which was attributed 
to diabetes.  In August 1992, the veteran complained of left 
foot pain.  Dorsalis pedis and posterior tibial pulses were 
absent bilaterally, and the popliteal pulse was absent on the 
left and diminished on the right.  In September 1992, 
bilateral angiography of the lower extremities showed 
arteriosclerotic disease in both common iliac arteries, both 
common femoral arteries, both superficial femoral arteries, 
and both popliteal arteries.  Thus, the evidence clearly 
shows that, by September 1992, vascular sufficiency of the 
veteran's right leg was compromised by arteriosclerosis.

In April 1993, the veteran was seen for routine care at the 
VA podiatry clinic.  The examiner noted hyperkeratosis and 
nails elongated and thickened by fungus; the examiner 
recorded that the veteran cautioned him about trimming the 
nails too short; the record shows that the podiatrist 
intentionally "reduced" the nails and the corns; the record 
does not show that the veteran sustained any injury during 
the treatment.  Nevertheless, at this threshold stage of the 
adjudicatory process, credibility is not at issue.  We will 
therefore presume, in accord with his testimony, that the 
veteran sustained a laceration to his right foot, which bled.  
See King, supra.

The veteran contends that the claimed injury caused gangrene 
to develop in his right foot, which led to the 
transmetatarsal amputation.  However, that contention is 
problematic, because the veteran, as a lay person (i.e., one 
without medical training or expertise), is not competent to 
prove a matter requiring such training or expertise.  See 
Jimison, supra, at 78 ("Unsupported by medical evidence, a 
claimant's personal belief, however sincere, cannot form the 
basis of a well-grounded claim."), citing Moray v. Brown, 
5Vet.App. 211, 214 (1993), and Grottveit v. Brown, 5 Vet.App. 
91, 92 (1993); Voerth v. West, 13 Vet.App. 117, 120 (1999); 
Bostain v. West, 11 Vet.App. 124, 127 (1998), citing Espiritu 
v. Derwinski, 2 Vet.App. 492 (1991); Carbino v. Gober, 10 
Vet.App. 507, 510 (1997); aff'd sub nom. Carbino v. West, 168 
F.3d 32 (Fed. Cir. 1999); Routen v. Brown, 10 Vet.App. 183, 
186 (1997)
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  The etiology of gangrene in a given case, 
and the date of its incurrence, are matters to be determined 
by medical experts, not laymen.  Thus, it is medical evidence 
that is needed here to make the claim well grounded, and the 
veteran's assertion, that gangrene resulted from the injury 
he sustained during VA podiatric care, will not suffice.

The veteran did not report that injury to VA and, although he 
has stated that he reported it to his doctor, he said his 
doctor made no record of his report.  We wish to make it 
absolutely clear, however, that the lack of medical evidence 
of the injury is not the problem in this case.  The problem 
here is that the veteran has had diabetes mellitus since, 
approximately, 1985; X-rays in 1989 showed atherosclerosis in 
arteries of his right foot; a 1992 examination showed that 
peripheral pulses were absent or diminished in his right leg; 
and 1992 angiography showed arteriosclerosis in the arteries 
of the right leg.  In sum, the medical evidence clearly shows 
vascular insufficiency of the right lower extremity well 
before the veteran saw the VA podiatrist in April 1993.


The most significant medical evidence, however, dates from 
June 1993, and comes from the veteran's doctors.  When he was 
hospitalized then, it was not to have an ulcer on his right 
foot debrided as one might have expected if, in fact, he had 
an ulcer there as a result of VA podiatric care; he was 
hospitalized for an arterial bypass in the right leg.  Thus, 
the condition that his doctors treated in June 1993 was 
vascular insufficiency in the right leg, not an unhealed 
ulcer caused by VA podiatric care.  The evidence which 
underscores that fact is the July 1993 report from the 
veteran's doctors that showed that he developed gangrene 
after the first arterial bypass.  Further, his doctors 
attributed the gangrene either to occlusion or stenosis of 
the first bypass graft and angiography confirmed vascular 
insufficiency.  Another arterial bypass was performed, 
together with multi-artery angioplasty and the 
transmetatarsal amputation, all within days of the first 
arterial bypass.

From the foregoing, it is abundantly clear that the cause of 
the veteran's right transmetatarsal amputation was vascular 
insufficiency, not reduction of a corn by a VA podiatrist.  
In fact, there is no medical evidence linking the right 
transmetatarsal amputation to any VA hospitalization, or 
medical or surgical treatment and, in the absence of such 
evidence, the claim for benefits under the provisions of 
38 U.S.C.A. § 1151 is not well grounded and must be denied.


ORDER

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151, for a right transmetatarsal amputation, claimed to 
have resulted from VA hospitalization or medical or surgical 
treatment, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

